Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination, wherein the memory controller comprises: a fabric controller component configured to communicate via a peer-to-peer direct memory access with the network controller, the heterogeneous processor, the FPGA, and the non-volatile-media controller; a media controller component configured to manage access relating to data stored in a volatile memory media, wherein the FPGA is configured to perform computations relating to data stored via the non-volatile-media controller, and wherein the heterogeneous processor is configured to perform computation tasks relating to data stored via the memory controller, wherein the PCB is one of a plurality of PCBs with no respective separate coverings which are each plugged into a rack and coupled  to one of a plurality of switches in the rack, wherein the rack, including the plugged-in PCBs with no separate coverings and the switches, is immersed in a liquid cooling tank, wherein a defective plugged-in PCB with no separate covering of the immersed rack is removed without affecting operation of the rack or a remainder of the plugged-in PCBs in the rack, and wherein a new PCB is plugged into the rack by immersing the new PCB with no separate covering in the liquid cooling tank at a first location previously occupied by the defective plugged-in PCB, as recited in claim 1 and similarly in claims 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187